Whitfield, J.
Bowes recovered a judgment against Saunders as damages for injuries sustained by Bowes' in a collision between Saunders’ automobile and a motor cycle upon which Bowes was riding. On writ of error Saunders contends that the evidence shows that the negligence of the plaintiff contributed to the injury, if it did not cause the injury, and that under the law Bowes should not recover damages from the defendant for the injuries.
It appears that the accident occurred as the plaintiff on a motor cycle was going north on the right hand side of a street in Pensacola by a collision with an automobile of the defendant which came across the street from the left. There is evidence that the plaintiff was observing the rights of others, and that the collision was caused by the undue speed of the automobile and the nonobservance of the plaintiff’s rights, he being on the proper side of the street in going north, while the defendant’s •car was apparently turning to go south, for which purpose the automobile should have been kept on the other side of the street. There is also evidence that the defendants’ car had stopped, and that the plaintiff was going at excessive speed and ran the motor cycle against the automobile. It is clear the automobile was on the wrong side of the street to be going south, and its driver should have exercised care accordingly so as not to injure or unduly interfere with the passage of those who were rightfully on that side of the street going north.
The jury having passed upon the conflicts in the evidence and having found for the plaintiff, the verdict will *479not be disturbed, since there is substantial testimony to sustain the verdict involving a finding that the defendant was negligent, and that the plaintiff was not negligent, and there is nothing to indicate that the jury were not governed by the evidence, no errors of law affecting the verdict being shown.
The judgment is affirmed.
Shackleford, C. J., and Taylor, Cockrell-and Hooker, J. J., concur.